EXHIBIT 3
DocuSign Envelope ID: E11F3FD2-13B3-4092-AB8E-D5B13F621F35




              REMINDER AND ACKNOWLEDGEMENT OF CONFIDENTIALITY OBLIGATIONS

              =ILJVW 1JVRIXWSR ::2 $_=ILJVW`% NW TVSZNINRL ]SY [NXM XMNW VJQNRIJV SK ]SYV J\NWXNRL
              confidentiality obligations and asks that you acknowledge receipt and review of this document.
              ESYV J\NWXNRL HSRKNIJRXNFPNX] SGPNLFXNSRW FVJ KSYRI NR XMJ _SKKJV PJXXJV` LNZJR XS ]SY YTSR XMJ
              NRNXNFXNSR SK ]SYV VJPFXNSRWMNT [NXM =ILJVW NR F TFVFLVFTM X]TNHFPP] XNXPJI _<SRINWHPSWYVJ SK
              information regarding business.`

              Odgers has acquired, maintains, and protects information that is not known publicly or readily
              available in the marketplace relating to its business, its personnel, clients and candidates which it
              VJLFVIW FW _2SRKNIJRXNFP 8RKSVQFXNSR&` FRI)SV FW _AVFIJ @JHVJXW(` _2SRKNIJRXNFP 8RKSVQFXNSR`
              means all information not readily or otherwise available to the public, regardless of where, or the
              manner in which, it is stored or kept, that relates to the business of Odgers (including the identity
              of its chosen AI search platform vendor/partners) and its clients and candidates for which
              reasonable efforts are made to ensure their confidentiality. Confidential Information (such as all
              forms and types of financial, business, scientific, technical, economic, or engineering information,
              including patterns, plans, compilations, program devices, formulas, designs, prototypes, methods,
              techniques, processes, procedures, programs, or codes, whether tangible or intangible, and whether
              or how stored, compiled, or memorialized physically, electronically, graphically,
              photographically, or in writing) for which reasonable measures are taken to protect the information
              from disclosure and which derive independent economic value from not being generally known
              FVJ VJKJVVJI XS FW _AVFIJ @JHVJXW(`

              Maintaining the confidentiality of Odgers Confidential Information and Trade Secrets is critical to
              =ILJVWa WYHHJWW FRI FIZFRXFLJ(

              As set forth in the email from Steve Potter dated February 3, 2020, sent on or about 2:29 PM EST,
              Odgers will be rolling out a _HYXXNRL-edge, AI enabled, new platform that will modernize search
              operations and enable new data-IVNZJR TVSIYHXW` KSV =ILJVW YWJ [NXM HPNJRXW( =ILJVW NW FWONRL
              that you treat the information concerning the new platform as both Confidential Information and
              Trade Secrets and take special care not to discuss this initiative nor any of its aspects or particulars
              including the name of our software/AI partner outside of Odgers generally and specifically with
              any other executive search firms.

              Your signature below shall serve as your confirmation that you will treat the new Odgers AI
              enabled platform, its functionality or any details about it as both Confidential Information and
              Trade Secrets and not disclose it in advance of any public statement by Odgers except as permitted
              by law. Please note that federal law sets forth that an individual shall not be held criminally or
                            140 E 45th St, Floor 44 New York, NY 10017 | T: 212-972-7287 | www.odgersberndtson.com

    Aberdeen Amsterdam Atlanta Austin Barcelona Beijing Birmingham Boston Brussels Calgary Cape Town Chicago Copenhagen Dallas Denver Dubai
   Edinburgh Frankfurt Glasgow Halifax Helsinki Hong Kong Houston Istanbul Johannesburg Leeds Lisbon London Los Angeles Lyon Madrid Manchester
      Melbourne Miami Minneapolis Montréal Moscow Munich National New Delhi New York Ottawa Paris Philadelphia São Paulo Shanghai Singapore
                        Silicon Valley Stockholm Sydney Tokyo Toronto Vancouver Vienna Wales Warsaw Washington D.C. Zurich
DocuSign Envelope ID: E11F3FD2-13B3-4092-AB8E-D5B13F621F35




            civilly liable under any Federal or State trade secret law for the disclosure of a trade secret that is
            made in confidence to a Federal, State, or local government official, either directly or indirectly,
            or to an attorney; and is (i) solely for the purpose of reporting or investigating a suspected violation
            of law; or (ii) is made in a complaint or other document filed in a lawsuit or other proceeding, if
            such filing is made under seal. Further, an individual who files a lawsuit for retaliation by an
            employer for reporting a suspected violation of law may disclose the Trade Secret to the attorney
            of the individual and use the Trade Secret information in the court proceeding, if the individual
            (iii) files any document containing the Trade Secret under seal; and (iv) does not disclose the Trade
            Secret, except pursuant to court order.

            YOUR SIGNATURE BELOW CONFIRMS YOUR RECEIPT OF AND
            ACKNOWLEDGEMENT OF YOUR EXISTING CONFIDENTIALITY OBLIGATIONS AND
            THOSE CONTAINED HEREIN



                  ),1.-0"+#*-./

            EMPLOYEE NAME

                                                '$&($'%'%


            EMPLOYEE SIGNATURE
